Title: From George Washington to John Sullivan, 9 July 1781
From: Washington, George
To: Sullivan, John


                  Dear Sir
                     
                     Head Quarters near Dobbs Ferry 9th July 1781
                  
                  I have been honord with your Favor of the 2d instant—& have to give you my sincere Thanks for your kind wishes & offers to do all in your Power to forward our intended Operations.
                  I could wish your Stay in Congress might be continued longer than you intimate—as your Efforts there, from your Knowlege of Military Matters, might be of essential Service to our Designs—The Army is now drawn near to the Enemy.  The Junction with our French Allies is formed—I wish I may not be detained, by waitg the expected Reinforcements of Men & Supplies from the several States, from commencing our Operations before the Season is too far advanced.
                  The Resolutions of Congress augmenting the Powers of Courts Martial, which are mentioned in your Letter, has not yet reached me.
                  I most sincerely congratulate you, on the favorable Turn, our Affairs seem to be takg at the Southward—I hope our Enemies will soon, have little to boast of in that Quarter. I am &a
                  
                     G.W.
                  
               